                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                         Case No. 18-cr-187 (SRN/SER)

                    Plaintiff,

v.                                                            ORDER

Andres Quintana-Miranda,

                    Defendant.


Diane L. Dodd, Special Assistant United States Attorney, United States Attorney’s
Office, 300 South Fourth Street, Suite 600, Minneapolis MN 55415 (for the
Government); and

Daniel L. Gerdts, 247 Third Avenue South, Minneapolis MN 55415 (for Defendant).


      This matter is before the Court, United States Magistrate Judge Steven E. Rau, on

the parties’ non-dispositive pretrial motions. Based upon the record, motions and

memoranda, and the arguments of counsel at the hearing and in their respective filings,

IT IS HEREBY ORDERED as follows:

      1.     The Government’s Motion for Discovery Pursuant to Federal Rules of
             Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2, (ECF No. 11), is
             GRANTED as follows: The Government seeks discovery pursuant to
             pursuant to Fed. R. Crim. P. 12.1, 12.2, 12.3, 16, and 26.2. Defendant has
             offered no objection to the motion. Therefore, the Government’s motion is
             granted; Defendant shall comply with his obligations under the Federal
             Rules of Criminal Procedure.

      2.     Defendant’s Motion for Immediate Production of All Discovery Required
             by Federals Rules of Criminal Procedure 12, 16, and 26, (ECF No. 13), is
             GRANTED as follows: Defendant seeks discovery pursuant to the Federal
             Rules. As noted in the motion, the Government does not object. Therefore,


                                           1
                 Defendant’s motion is granted; the Government shall comply with its
                 obligations under the Federal Rules of Criminal Procedure. 1

        3.       Defendant’s Motion for an Order to Preserve All Handwritten and Tape
                 Recorded Notes of Interviews, Debriefings, or Surveillances, (ECF No. 14),
                 is GRANTED as follows: Defendant seeks an order compelling the
                 Government to retain rough notes. The Government does not oppose.
                 Therefore, the Government shall direct its agents involved in this case to
                 retain and preserve any rough notes, whether handwritten or recorded,
                 pertaining to this case.


Dated: October 23, 2018                                           s/ Steven E. Rau
                                                           Steven E. Rau
                                                           United States Magistrate Judge
                                                           District of Minnesota

                                                           United States v. Quintana-Miranda
                                                           Case No. 18-cr-187 (SRN/SER)




1
  Defendant also filed a discovery demand directed at the Government. (ECF No. 17). This Court does not
interpret this filing as a distinct motion from his discovery motion, so therefore it is not ruled upon herein.
Nonetheless, the Government indicates that it is aware of its discovery obligations and intends to comply.
(ECF No. 19, at 10).


                                                      2
